UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ISAAC E. ASH,

                                      Plaintiff,                        19 Civ. 5650 (PAE)
                       -v-
                                                                              ORDER
 MAGLAN CAPITAL HOLDINGS LLC, MAGLAN
 CAPITAL LP, MAGLAN DISTRESSED FUND LP, DAVID
 D. TAWIL, SHLOMO AZARBAD, and JOSEPH J. SITT,

                                      Defendants.

PAUL A. ENGELMAYER, District Judge:

       A case management conference is scheduled for April28, 2020at 9:30a.m. Dkt. 34.

7KDWFRQIHUHQFHLVUHVFKHGXOHGIRU$SULODWDPDue to the current public

health situation, LWwill be a telephonic conference. The parties should call into the Court’s

dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the

pound (#) key. Counsel are directed to review the Court’s Emergency Individual Rules

and Practices in Light of COVID-19,found at https://nysd.uscourts.gov/hon-paul-engelmayer,

for the Court’sprocedures for telephonic conferences and for instructions for communicating

with chambers. If either party wishes to move for summary judgment, they are to file a pre-

motion letter no later than 14 days following the close of fact discovery, in accordance with

Rule 3.H of the Court’s Individual Rules.

      SO ORDERED.

                                                              
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
Dated: March 27, 2020                                       United States District Judge
       New York, New York
